Citation Nr: 9930524	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  97-20 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran's vocational rehabilitation benefits 
under Chapter 31, Title 38, United States Code (Chapter 31), 
were properly discontinued effective November 25, 1996.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to May 
1994.  

At the hearing before the undersigned the veteran asserted 
that he had been assured by his first Department of Veterans 
Affairs (VA) rehabilitation counselor, EA, that he would be 
able to use Chapter 31 benefits for the nursing program at El 
Paso Community College (EPCC)  in which he subsequently 
enrolled in 1996.  To date the veteran has not applied for 
Chapter 31 benefits for that program, and the matter of an 
informal claim of entitlement to Chapter 31 benefits for that 
program of education is referred to the Regional Office (RO) 
for appropriate action pursuant to 38 C.F.R. § 21.31 (1998).  


FINDINGS OF FACT

1.  In January 1995 a serious employment handicap was found 
to exist due to the veteran's service-connected disabilities, 
rated 30 percent disabling, and nonservice-connected 
disabilities.  

2.  In January 1995 the RO approved a rehabilitation plan for 
the veteran to complete an English as a second language 
course to develop reading and writing skills in the English 
language in preparation for later entry into college level 
courses in management leading to the objective of 
Administrative Assistant.  The veteran completed the English 
course in October 1995.  

3.  In November 1995 the RO approved a rehabilitation plan 
for the veteran to complete training and obtain employment 
based on a course of Health Claims Examiner/Medical Record 
Coder.  The veteran completed the program in July 1996.  

4.  In April 1996 the RO approved a rehabilitation plan for 
the veteran that identified the goal of his revised plan as 
obtaining employment as a Health Claims Examiner/Medical 
Records Coder or suitable alternative, and reflected that to 
achieve that goal the veteran would receive counseling, 
administrative support, two months of Employment Assistance 
(EA), payment of short term training fees as required, and 
medical and emergency dental care.

5.  The veteran participated in employment-seeking activities 
with the assistance of placement personnel in July 1996, but 
discontinued those activities in August 1996.  

6.  Thereafter, the veteran reportedly commenced a degree 
program at El Paso Community College (EPCC) in nursing.  He 
did so without authorization from VA to take that program 
under his Chapter 31 plan.  

7.  The RO correctly discontinued the veteran's Chapter 31 
benefits effective November 25, 1996.  


CONCLUSIONS OF LAW

1.  The veteran demonstrated unsatisfactory conduct regarding 
his responsibilities as a Chapter 31 beneficiary, warranting 
discontinuation of his Chapter 31 benefits effective November 
25, 1996.  38 U.S.C.A. § 3111 (West 1991); 
38 C.F.R. §§ 21.198, 21.362, 21.364 (1998).  

2.  The applicable criteria for termination of the 
discontinued status of the veteran's Chapter 31 benefits have 
not been met.  38 U.S.C.A. §§ 38 U.S.C.A. § 3111, 5107 (West 
1991); 38 C.F.R. § 21.198(c) 1998.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from April 1980 to May 
1994.  He has the following service-connected disabilities:  
lumbosacral strain with degenerative joint disease, peptic 
ulcer disease with gastritis, hemorrhoids, residuals of a 
left ulna fracture, and residuals of a fourth metacarpal 
fracture.  The combined rating for those service-connected 
disabilities is 30 percent.  

In October 1994 the veteran applied for vocational 
rehabilitation benefits administered by VA under Chapter 31, 
Title 38, United States Code, by filing a VA Form 28-1900, 
Disabled Veterans Application for Vocational Rehabilitation.  
The purpose of the Chapter 31 program is to provide for all 
services and assistance necessary to enable veterans with 
service-connected disabilities to achieve maximum 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  38 U.S.C.A. § 3100.  

A VA Form 28-1902b, Counseling Record-Narrative Report, 
prepared by EC, a Counseling Psychologist, following initial 
evaluation services provided to he veteran for the purposes 
of determining eligibility and feasibility for vocational 
rehabilitation reflected that the veteran's predominant 
language was Korean, and that he was interested in pursuing 
studies in the paramedical field at EPCC through their Allied 
Health Services Programs.  EC noted the veteran's report that 
he experienced functional limitations due to his disabilities 
when performing such functions as lifting, carrying, pushing, 
pulling or climbing.  EC discussed the fact that he and the 
veteran explored occupational options, but that they ruled 
out the nursing program at EPCC because of the intensive 
competition that exists in order to qualify for enrollment.  
EC reported that the veteran's low academic skills coupled 
with his language barrier would contribute to a low grade 
point average that would keep him from qualifying for 
acceptance in the degree programs offered through the Allied 
Health Services Division at EPCC.  They agreed to a tentative 
plan of taking business administration and management courses 
which could lead to the objective of administrative 
assistant.  

EC added that the veteran was in need of vocational 
rehabilitation as a result of the physical limitations 
imposed by his disabilities that impair his employability and 
also cause an employment handicap.  The veteran's poor 
reading and writing skills in the English language contribute 
to employment limitations.  EC concluded that special English 
instruction was required before the veteran could enroll in 
EPCC.  A rehabilitation plan was prepared in January 1995 in 
which the veteran agreed to pursue such instruction.  He 
began that English instruction course in February 1995.  

In May 1995 the veteran was counseled by EC.  He expressed 
concern about his future enrollment at EPCC.  EC reported the 
veteran had unrealistic aspirations; for example, the veteran 
felt confident that his progress in the English instruction 
course showed he was capable of competing at EPCC and was 
ready to undertake studies leading to a physician's assistant 
course.  EC noted the veteran still had trouble expressing 
himself in English and needed to continue to improve his 
speech.  EC suggested the veteran go to EPCC to take a grade 
placement test.  

In July 1995 the veteran was counseled by a different 
counseling psychologist, MG, whose report indicated that the 
veteran continued to do well in the English instruction 
course, but "still has rather unrealistic aspirations of 
becoming a physician's assistant."  MG added that they 
briefly discussed other more realistic goals, but the veteran 
insisted on the physician's assistant program at EPCC.  MG 
reported he told the veteran that without a very strong 
indication that the veteran could meet the grade 
requirements, VA would not allow him to waste his Chapter 31 
entitlement pursuing the physician's assistant program at 
EPCC.  MG also indicated that no decision regarding whether 
the veteran could use Chapter 31 benefits for the physician's 
assistant program at EPCC would be made until later.  

In August 1995 the veteran met with his vocational 
rehabilitation specialist (VRS) and MG and indicated he still 
wanted to attend EPCC's physician's assistant program.  MG 
suggested the veteran take a lesser degree in a field close 
to his interest, and toward that end the veteran agreed to 
consider the Health Claims Examiner/Medical Records Coder 
program at Western Technical Institute (WTI).  The veteran's 
English instruction course was extended to the end of 
October.  In early October the veteran requested an 
additional extension, but that request was denied.  

In November 1995 the veteran again met with MG and agreed to 
attend the program at WTI beginning November 17, 1995, to 
actively be involved in seeking work and to "realize that no 
additional training is forthcoming under Chapter 31."  The 
veteran then met with his VRS, who reported that the veteran 
asked once again if he could continue training under Chapter 
31 once he completed the program at WTI.  MG advised him that 
he could not continue in training under Chapter 31 once he 
completed the training specified in his rehabilitation plan, 
but that he would receive EA benefits following completion of 
his program at WTI.  

A VA Form 28-1902b, Counseling Record-Narrative Report, 
prepared by MG following a subsequent November 1995 meeting 
with the veteran reflects that the veteran successfully 
completed nine months of English instruction.  MG added that 
the veteran still had very high and unrealistic goals of 
becoming a physician's assistant or medical technician, but 
that after cooperative and partnership counseling by the VRS 
the veteran decided to enter WTI and to "forget about" the 
physician's assistant course.  The veteran completed a VA 
Form 28-8872, Rehabilitation Plan, on that date indicating 
his agreement to pursue the Health Claims Examiner/Medical 
Records Coder program at WTI.  The veteran began that program 
in November 1995, and successfully completed it in July 1996.  

In January 1996 it was reported that the veteran continued to 
insist that he would require additional training to get a 
better job once he completed the program at WTI, and was told 
no additional training in that field was available.  

In April 1996 the veteran executed a VA Form 28-8872, 
Rehabilitation Plan, that identified the goal of his revised 
plan as obtaining employment as a Health Claims 
Examiner/Medical Records Coder or suitable alternative, and 
reflected that to achieve that goal the veteran would receive 
counseling, administrative support, two months of EA, payment 
of short term training fees as required, and medical and 
emergency dental care.  The veteran indicated his agreement 
on that form with the requirement that he meet with his 
employment services counselor as scheduled.  

In May 1996 the veteran met with his VRS and expressed an 
interest in extending his training beyond the July 1996 
completion date in an attempt to improve his English.  His 
request for an extension was denied, and it was suggested he 
could continue language instruction through other continuing 
education programs.  The veteran indicated he would rather 
continue to use Chapter 31 benefits than use benefits from 
other VA training programs, as Chapter 31 benefits were more 
financially beneficial to him.  He was told that he was to 
advise VA when he completed the program at WTI, and that he 
would be paid EA for two months.  In June 1996 the record 
reflects the veteran met with his VRS and personnel from the 
agency that would assist him in obtaining employment.  The 
veteran indicated his reluctance to proceed with employment 
services, as he felt he was not sufficiently prepared to seek 
employment in his area of training, and wanted more training, 
although in the area of physician's assistant.  

A VA Form 28-1905d prepared in June 1996 indicates that the 
placement personnel tried to persuade the veteran that he 
did, in fact, have sufficient training in the field of Health 
Claims/Medical Records Coding to obtain employment in that 
field, but the veteran was reportedly "determined that he 
would not be successful in maintaining a job in this area."  
It was also noted that when the veteran was advised that he 
would not be paid EA unless he proceeded with employment 
services, he "quickly agreed to initiate employment 
searches."  Additional records in the claims folder from the 
placement personnel indicate that although the veteran began 
using employment services in July 1996, he did not follow 
through with those services, failed to report for counseling 
session with placement personnel and in September 1996 told 
the placement personnel that he was a full time student at 
ECPP.  He added that he wanted to continue to use employment 
services to obtain part-time work.  Effective in October 
1996, the placement personnel discontinued employment 
services for the veteran based on his failure to cooperate 
with placement services.  

In a letter dated in October 1996, VA informed the veteran 
that effective in November 1996 his case would be placed in 
discontinued status because of his failure to continue with 
rehabilitation processes; in particular, because he had 
enrolled as a full time student at EPCC.  He was advised of 
his appellate rights regarding the decision.  The veteran 
then met with two VRSs, who explained that his Chapter 31 
benefits had to be terminated because he had not cooperated 
with the employment services being provided to him, and 
because he had commenced a new training program using 
Montgomery GI Bill educational assistance benefits under 
Chapter 30, Title 38, United States Code (Chapter 30) without 
advising his case manager.  He told the VRSs that he made the 
decision to attend the program at EPCC in 1995.  The VRSs 
provided the veteran with another copy of his appellate 
rights, and with a list of veteran's service organizations 
that could assist him in this matter.  

In October 1996 the veteran expressed disagreement with the 
decision to discontinue his Chapter 31 benefits, and 
indicated he wished to continue to receive Chapter 31 
benefits, as they were more advantageous to him than benefits 
under Chapter 30.  

He was provided a Statement of the Case (SOC) dated in 
December 1996 in which it was explained that his Chapter 31 
benefits were discontinued because he had abandoned the 
program goal and, despite counseling, had instead pursued a 
goal that was medically counter-rehabilitative.  The SOC 
quoted 38 C.F.R. § 21.198, which defines the term 
"discontinued status" as used in the context of vocational 
rehabilitation as follows:  a veteran participating in a 
program of vocational rehabilitation administered by VA will 
be placed in discontinued status if he declines to initiate 
or continue the rehabilitation process, and if he does not 
furnish an acceptable reason for his failure to do so.  
38 C.F.R. § 21.198(b)(1)(vi).  A case may be placed in 
discontinued status when the veteran's conduct or cooperation 
becomes unsatisfactory as proved by 38 C.F.R. §§ 21.362, 
21.364.  Discontinued status will be terminated if VA finds 
that the reason for discontinuance has been removed, if VA 
has redetermined the veteran's eligibility and entitlement 
under Chapter 31; if the veteran is placed in discontinued 
status because of his unsatisfactory conduct or cooperation 
he must meet the requirements for re-entry into the Chapter 
31 program found in 38 U.S.C.A. § 3111; 38 C.F.R. § 21.364.  

The veteran's substantive appeal reflects his continued 
disagreement with VA's decision to discontinue his Chapter 31 
benefits, and his desire to receive Chapter 31 benefits for 
the program he was participating in at EPCC.  He added that 
EC "promised" that he would be sent to EPCC when he 
completed the English instruction course.  He reported that 
he told his next counselor, LP, that he intended to obtain a 
nursing degree from EPCC but was told that he had to attend 
WTI, and that if he attended EPCC he would do so at his own 
expense.  He also reported that when he explained to his next 
counselor, MG, that he insisted on getting a nursing degree 
at EPCC, MG told him that he must attend WTI, and that if he 
chose to attend EPCC he would do so at his own expense.  He 
added that he did sign the revised Rehabilitation Plan in 
November 1995, but only because "at that moment I was 
emotionally so much hurt, and I felt that I was threaten by 
someone or pressured by the voc rehab counselors to sign the 
paperwork."  He added that upon completion of the program at 
WTI he looked for a job through WTI, VA and newspapers in 
July and August 1996, but learned there were no jobs 
available for Health Claims Examiner/Medical Records Coders.  
At the end of August 1996 he decided to attend EPCC.  

At his July 1999 hearing before the undersigned, the veteran 
asserted that his vocational rehabilitation counseling was 
inadequate regarding his decision to abandon his goal as a 
medical records examiner/coder.  He argued that he can be 
effective as a nurse, even with the physical limitations 
imposed by his service-connected disabilities, and that he is 
more comfortable in the nursing field than in the medical 
records examiner/coder field, as he worked in the nursing 
field during his fifteen years of active duty.  He reported 
that after the Chapter 31 benefits were discontinued he used 
Chapter 30 benefits to defray costs at EPCC.  He reported 
that EC had agreed to send him to EPCC for the nursing 
program if he completed the English instruction program.  He 
indicated he had signed a document after completing the 
English instruction course, but did not recall what it was 
because he was so upset at the time.  The benefit he seeks on 
appeal is reinstatement of Chapter 31 benefits, presumably 
because those benefits should not have been terminated when 
he refused to participate in placement activities signed to 
obtain full-time employment as a health records 
examiner/coder.  As noted above, the veteran would like to 
use Chapter 31 benefits to defray the costs of the nursing 
program at EPCC.  The veteran's representative added that 
prior to the hearing the veteran was not aware of the 
existence of veterans service organizations that might have 
been able to help him in the pursuit of this claim.  

The Board of Veterans' Appeals (Board) has considered the 
veteran's assertions his Chapter 31 benefits should not have 
been discontinued.  It is clear from the record, however, 
that he was aware that they would be discontinued if he did 
not cooperate with the employment services provided after he 
completed the program at WTI.  He explained in his 
substantive appeal that he elected not to continue with the 
placement activities because jobs were not available for 
medical records examiners/coders.  However, the information 
provided by the placement personnel assigned to assist him in 
obtaining employment was that positions were available.  It 
is clear that the veteran did refuse to cooperate with those 
services by not following through with the placement agencies 
and by not keeping appointments with placement personnel.  

He also explained in his substantive appeal that he was told 
by two of his VRSs that if he proceeded with the nursing 
program at EPCC he would do so at his own expense.  It is 
clear from the record that the veteran elected to pursue the 
nursing program even though he was told more than once that 
he would have to do so without benefit of Chapter 31 
assistance.  

Based on the foregoing, the Board finds that the 
discontinuation of the veteran's Chapter 31 benefits based on 
his failure to cooperate with placement services was proper.  
38 U.S.C.A. § 3111; 38 C.F.R. § 21.198(b).  Furthermore, the 
Board also finds that the evidence does not show that the 
reason for the discontinuance has been removed, as the 
veteran continues to indicate he is interested not in 
receiving EA from VA for a position as a medical records 
examiner/coder, but that he instead wants to continue to 
pursue the nursing degree that he was told by VRS counselors 
would have to be obtained at his own expense.  38 U.S.C.A. 
§ 3111; 38 C.F.R. § 21.198(c).  Accordingly, the appeal is 
denied.  


ORDER

Discontinuation of the veteran's Chapter 31 benefits 
effective in November 1996 was proper.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

